Case 6:17-cv-00448-MC    Document 83-5   Filed 01/04/19   Page 1 of 7




                         Michael Schill


          Freyd v University of Oregon, et al


                        June 20th, 2018




         CC REPORTING AND VIDEOCONFERENCING
                    172 East 8th Ave
                   Eugene, OR 97401
                     541-485-0111
                  www.ccreporting.com




                                                         Ex. E, Page 1 of 7
                               Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                     Document
                                                  Michael 83-5
                                                          SchillFiled 01/04/19                          Page 2 of 7

                                                                1                                                          3

              IN THE UNITED STATES DISTRICT COURT                   1                  APPEARANCES (continued)
                    FOR THE DISTRICT OF OREGON                      2
                          EUGENE DIVISION                           3    For Defendant Michael Schill:
                                                                    4            PERKINS COIE
     JENNIFER JOY FREYD,              )                             5            1120 NW Couch, 10th Floor
                  Plaintiff,          ) No. 6:17-CV-00448-MC        6            Portland, Oregon 97209
             v.                       )                             7            503/727-2000
     UNIVERSITY OF OREGON,            )                             8            BY: MR. STEPHEN F. ENGLISH
     MICHAEL H. SCHILL and HAL        )                             9            senglish@perkinscoie.com
     SADOFSKY,                        )                             10   -AND-
                  Defendants.         )                             11           BY: MR. NATHAN R. MORALES
                                                                    12           nmorales@perkinscoie.com
                                                                    13
                  DEPOSITION OF MICHAEL H. SCHILL                   14   For the Defendant U of O and Michael Schill:
                            June 20, 2018                           15           OFFICE OF THE GENERAL COUNSEL
                               Wednesday                            16           1226 University of Oregon
                               9:09 A.M.                            17           219 Johnson Hall
                                                                    18           Eugene, Oregon 97403
                  THE VIDEOTAPED DEPOSITION OF MICHAEL SCHILL       19           541-346-3082
     was commenced at Ford Alumni Center, 1720 East 13th            20           BY: MR. KEVIN S. REED
     Avenue, Room 340, Eugene, Oregon, before                       21           ksreed@uoregon.edu
     Jan R. Duiven, CSR, FCRR, CRC, Certified Shorthand             22   -AND-
     Reporter in and for the State of Oregon.                       23           BY: MS. CRISTELA DELGADO
                                                                    24           cdelgado@uoregon.edu
                                                                    25   (Continued)

                                                                2                                                          4


1                           APPEARANCES                             1
2                                                                   2                    APPEARANCES (Continued)
3    For the Plaintiff:                                             3
4            JOHNSON JOHNSON LUCAS & MIDDLETON                      4    Also Present:
5            975 Oak Street, Suite 1050                             5            ROBIN CASSIDY-DURAN, CLVS, VIDEOGRAPHER
6            Eugene, Oregon 97401                                   6            JENNIFER JOY FREYD
7            541/484-2434                                           7
8            BY: MS. JENNIFER MIDDLETON                             8    Reported by:
9            jmiddleton@justicelawyers.com                          9            JAN R. DUIVEN, CSR, FCRR, CRC
10                                                                  10           CC REPORTING & VIDEOCONFERENCING
11   For Defendants U of O and Hal Sadofsky:                        11           EUGENE 541/485-0111
12           BARRAN LIEBMAN LLP                                     12
13           601 SW 2nd Avenue, Suite 2300                          13
14           Portland, Oregon 97204                                 14
15           503/228-0500                                           15
16           BY: MS. PAULA BARRAN                                   16
17           pbarran@barran.com                                     17
18           (Appearing by telephone)                               18
19   -AND-                                                          19
20           BY: MS. SHAYDA ZAERPOOR LE                             20
21           sle@barran.com                                         21
22   -AND-                                                          22
23           BY: MR. DONOVAN BONNER                                 23
24           dbonner@barran.com                                     24
25   (Continued)                                                    25




                                                                                         Ex. E, Page 2 of 7
                                                               Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                    Document
                                                 Michael 83-5
                                                         SchillFiled 01/04/19                     Page 3 of 7

                                                            5                                                              7


1                           INDEX                               1                    MS. MIDDLETON: Jennifer Middleton
2    WITNESS.......................................PAGE         2    on behalf of plaintiff, Jennifer Freyd, who is
3    MICHAEL SCHILL                                             3    also here in the room.
4        BY MS. MIDDLETON                             7         4                    THE VIDEOGRAPHER: Will the court
5                                                               5    reporter please swear in the witness.
6    EXHIBITS......................................PAGE         6
7    Exhibit 1   U of O Mission Statement             20        7                         MICHAEL SCHILL,
8    Exhibit 2   U of O Equity Salary Review          55        8    having been first duly sworn to testify the truth,
9    Exhibit 3   Email Chain, 2/12/18                 97        9    the whole truth, and nothing but the truth, was
10   Exhibit 4   Email Chain, Multiple Dates          103       10   examined and testified as follows:
11   Exhibit 5   12/6/16 Memo From Mayr               111       11
12   Exhibit 6   Discrimination Complaint and                   12                         EXAMINATION
                 Response                             114
13                                                              13   BY MS. MIDDLETON:
     Exhibit 7   Email Chain, March 2017              132
14                                                              14           Q.   Good morning, Mr. Schill.
     Exhibit 8   "Around the O" Article               143
15                                                              15           A.   Hello.
     Exhibit 9   Email Chain, May 2016                146
16                                                              16           Q.   Have you ever had your deposition
17                                                              17   taken before?
18                                                              18           A.   Once.
19                                                              19           Q.   All right. Well, just some basic
20                                                              20   ground rules. Our court reporter, Jan, is taking
21                                                              21   down everything we say, as you can tell, so I will
22                                                              22   do my best to not speak over you and let you
23                                                              23   finish your responses before I ask the next
24                                                              24   question. And if you could try to let me finish
25                                                              25   my question before you respond, that will help us

                                                            6                                                              8


1                     THE VIDEOGRAPHER: Today's date is         1    get a clear record. Okay?
2    June 20, 2018. The time is 9:09 a.m. We're                 2            A.   Hard for a law professor to do, but I
3    present for the videotaped deposition of                   3    will do my best.
4    Michael H. Schill, in the matter of Jennifer Joy           4            Q.   Academics, in particular, seem to have
5    Freyd, plaintiff, versus University of Oregon,             5    a rough time, but thank you.
6    Michael H. Schill, and Hal Sadofsky, defendants,           6                 Your responses also need to be
7    in the United States District Court for the                7    audible. So even though we have a videotape here,
8    District of Oregon, Eugene Division, Case                  8    a nod of the head or "uh-huh," "huh-uh," doesn't
9    No. 6:17-cv-00448MC.                                       9    show up well on the transcript. And I may from
10                    Would all present please identify         10   time to time say, "Is that a yes or is that a no?"
11   themselves beginning with the witness.                     11   And I don't mean to be badgering you. I'm just
12                    THE WITNESS: Michael Schill.              12   simply trying to get a clear record. Okay?
13                    MR. ENGLISH: Stephen English on           13           A.   Uh-huh. Yes.
14   behalf of defendant Michael Schill.                        14           Q.   Okay. And if at any time I ask you a
15                    MR. MORALES: Nathan Morales on            15   question you don't understand, please ask me to
16   behalf of defendant Michael Schill.                        16   rephrase it or let me know you don't understand.
17                    MR. REED: Kevin Reed on behalf of         17   Okay?
18   defendants University of Oregon and Hal Sadofsky.          18           A.   Sure.
19                    MS. LE: Shayda Le on behalf of            19           Q.   Great. If you ever need to take a
20   defendants University of Oregon and Hal Sadofsky.          20   break, just let me know, but you do need to
21                    MR. BONNER: Donovan Bonner on             21   respond to whatever question is on the table
22   behalf of University of Oregon and Hal Sadofsky.           22   before we take the break.
23                    MS. DELGADO: Cristela Delgado on          23                What is your current position?
24   behalf of the University of Oregon and President           24           A.   I'm president of the University of
25   Schill.                                                    25   Oregon and I'm also professor of law in the law


                                                   ccreporting.com
                                                                                      Ex. E, Page 3 of 7
                                                            Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                     Document
                                                  Michael 83-5
                                                          SchillFiled 01/04/19                   Page 4 of 7

                                                             9                                                              11


1    school.                                                     1    You know, obviously, there's a million things that
2            Q.    How long have you been at the                 2    I -- that I care about at the university, but
3    University of Oregon?                                       3    three major priorities. One is to enhance our
4            A.    I started -- my date of appointment           4    academic -- both our reputation academically, our
5    was July 1, 2015.                                           5    research, our research grants from the federal
6            Q.    Who reports to you?                           6    government as one indicia of that.
7            A.    Well, my direct reports include all of        7                 I also care about improving our
8    the vice presidents and the provost, in addition            8    teaching, making sure that we are educating the
9    the Title IX officer reports to me, the -- I                9    next generation of Oregonians. Secondly, so the
10   believe he would be an associate vice president             10   second -- so that's one bucket of priority.
11   for tribal relations reports to me. I have a part           11                The second bucket of priority is that
12   report of the vice president for research and               12   we ensure our students' success, meaning that we
13   innovation.                                                 13   want to be an accessible university. Oregon isn't
14           Q.    Does the general counsel report to you        14   a wealthy state and so we want to make sure
15   also?                                                       15   students of all sorts can come here, but very
16           A.    Yes. He's a vice president.                   16   importantly, we want them to succeed because just
17           Q.    Oh, okay. And you're also president           17   getting them in the door isn't enough. We have to
18   of the faculty. Is that correct?                            18   make sure they graduate in a timely fashion. So
19           A.    I think in our constitution I am the          19   students' success, access, affordability is the
20   president of the faculty, although I don't preside          20   second bucket.
21   over the senate.                                            21                And the third bucket is diversity and
22           Q.    What does it mean in your day-to-day          22   an environment where we can learn from each other
23   work to be president of the faculty?                        23   and grow.
24           A.    In my day-to-day work it is a title,          24           Q.   Let's talk about diversity. Can you
25   but it's something more than a title because it             25   tell me a little bit more about what your

                                                            10                                                              12


1    shows that I am part of the faculty and I'm the             1    initiatives or priorities are specifically in that
2    leader of the faculty, so that's a position I care          2    area?
3    about because I'm an academic.                              3            A.   Sure. Shortly after I came -- when I
4            Q.    As president, you're ultimately               4    arrived here, there had been work that was ongoing
5    responsible for everything that happens on campus.          5    for a while on something called the Ideal Plan,
6    Correct?                                                    6    which is a diversity strategic plan. We -- I
7            A.    Ultimately, you know, if we think of          7    stepped in and we went through the Ideal Plan. It
8    "the buck stops here," yes. I don't have,                   8    was a draft at the time. Ultimately, we -- we
9    obviously, operational responsibility over                  9    wrote portions of it and then we improved it.
10   everything.                                                 10                In the past year, we have been --
11           Q.    So if a court were to order that              11   we've asked each of our departments and each of
12   Professor Freyd's salary should be increased,               12   our units to do diversity action plans where they
13   would you be the person responsible for making              13   would state five or six things that they could do
14   sure that happened?                                         14   to enhance campus climate, inclusion, diversity,
15           A.    I think the provost would more likely         15   and what we did is equity in the various units.
16   be responsible. The provost handles academic                16                And then what we did is we asked them
17   matters and the deans report to the provost.                17   for metrics that we could judge them on after --
18   Obviously, the provost reports to me, so                    18   after a year -- every year as deans were coming up
19   ultimately the responsibility would be mine that            19   for evaluation. We are finalizing that right now.
20   we'd adhere to law. But certainly it would be an            20   But we have over 30 diversity action plans.
21   attenuated or boarding structure to get to me on            21                I also -- with the growth of the Black
22   something like that.                                        22   Lives Matter movement, we've spent a lot of time
23           Q.    Can you describe your priorities in           23   on working with our African-American students on a
24   leading the University of Oregon?                           24   series of demands that they gave us. So we're
25           A.    Yeah. So I have three priorities.             25   doing things like building a black cultural


                                                     ccreporting.com
                                                                                      Ex. E, Page 4 of 7
                                                            Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                    Document
                                                 Michael 83-5
                                                         SchillFiled 01/04/19                    Page 5 of 7

                                                           13                                                               15


1    center. We've changed the multicultural                    1    engineering school and we don't have a medical
2    requirement. Indeed, I think Jennifer's on the             2    school, which are big sources of those sorts of
3    senate this year. She was involved in that.                3    funding opportunities.
4                 We are doing things that we hired             4                  We have -- another thing that we've
5    African-American faculty into a black culture -- a         5    done is we've gotten a gift from Phil and Penny
6    black cluster. That was something that was done            6    Knight to establish the Knight Campus for
7    by the College of Arts and Sciences. We'll                 7    Accelerating Scientific Impact, which will be
8    probably have a black studies minor at some point          8    applied science, and so that's a whole other area
9    soon. So it's a series of about 12 or 13 things            9    for us. We've not -- we've never really done
10   that we're doing there.                                    10   that. And so -- and we are hoping that that will
11                We're also trying to do outreach to           11   be very competitive in applying for federal
12   LGBTQ groups, to our Latino populations to -- you          12   research support.
13   know, obviously women, and the idea is every group         13                 The -- we also want to retain faculty.
14   is different. And so you can't just sort of say,           14   That's something that's very important. It's
15   We're going to do X and everyone is going to               15   easier -- it's always easier to hire than it is to
16   benefit from that. So we try to be very focused            16   retain -- I'm sorry. It's easier to retain than
17   on what the group needs.                                   17   it is to hire, because you've got the people here,
18                Some groups are less articulate than          18   and we tend to hire on the young side. So --
19   others in terms of telling us what they need, and          19   because they're more affordable, we can have more
20   so we have to kind of go back and research and,            20   of our pick of who -- of the population.
21   you know, identify what the needs are.                     21                 So those are some of the ways in which
22           Q.   And another one of the priorities you         22   we are moving forward. We're also trying to get
23   mentioned was enhancing the university's                   23   each of the deans to identify a set of priorities
24   reputation academically.                                   24   for what will move their schools forward
25           A.   Yes.                                          25   academically, because what will move -- it's not

                                                           14                                                               16


1            Q.   Can you tell me a little bit more             1    just a let's build the natural sciences, even
2    about how specifically you're endeavoring to do            2    though that's of -- most people on campus know
3    that?                                                      3    that's a big focus of mine. But, in addition, I
4            A.   Sure. So the main way that we are             4    want the entire university to get better and so we
5    trying to do that is through -- well, it's a               5    want each dean to be thinking about what will make
6    multi-pronged approach, but one is to hire more            6    his or her particular unit better.
7    tenure-related faculty, because tenure-related             7         Q.       One of the things you mentioned was
8    faculty are typically the ones that do research.           8    increasing federal grants. The purpose of those
9    Not entirely. Some in the School of Education,             9    federal grants is to enable research. Right?
10   for example do that, spend their time doing                10        A.       Yes.
11   research, but mostly it's tenure-related faculty.          11        Q.       So, ultimately, the goal is to
12   So we're doing that.                                       12   increase research. Correct?
13                It is we're trying to recruit. So             13        A.       The goal is to -- so the initial goal
14   we're trying to hire -- so far we're up about              14   is to increase research. There's overhead from
15   60 faculty since I came here net additions. We're          15   the grants, some of which is poured back into the
16   trying to get to between 80 to 100 faculty. We             16   research. Some is poured back into facilities for
17   want them all to be highly research active.                17   the research. I don't know. It may be that some
18                We put an emphasis on the sciences,           18   of it is -- finds its way into the departments for
19   the natural sciences in particular. And we've              19   academic purposes other than research, but it
20   also -- one of my top objectives is to increase            20   would be a relatively small chunk. But that
21   our federal funding, because this school ranks             21   supports the entire research effort of the
22   very low among our peers in federal research               22   university.
23   funding. So that has been a repeated effort as             23                 And it isn't necessarily one for one
24   we've done that.                                           24   that it comes back to the researcher rights. So I
25                One of the reasons is we don't have an        25   know that our VPRI might take a portion of the


                                                   ccreporting.com
                                                                                     Ex. E, Page 5 of 7
                                                           Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                  Document
                                               Michael 83-5
                                                       SchillFiled 01/04/19                     Page 6 of 7

                                                          17                                                             19


1    overhead that comes from the natural sciences and         1    getting the research that you want to see done
2    give it in grants to people in the humanities who         2    done without spending additional taxpayer dollars?
3    are doing research and who don't have                     3          A.      I guess I don't understand the
4    opportunities, the same sort of opportunities as          4    question.
5    the natural scientist to get grant funding.               5          Q.      Well, I guess, you know, you talk
6                But, you know, additionally -- so,            6    about federal grants. Those are federal taxpayers
7    yes. So the answer is yes. And -- but research            7    paying for the grants. Correct?
8    is also an indication and federal grants are also         8          A.      Right.
9    an indication of the quality of the university, of        9          Q.      So if you can get the research done
10   an R1 university.                                         10   without the federal grants, and not costing the
11        Q.     Why federal grants in particular?             11   federal taxpayers money, do you -- would you see
12        A.     Because federal grants are peer               12   that as a public good?
13   reviewed, and so grants from NIH and grants from          13                   MR. ENGLISH: Are you asking for his
14   NSF, you don't get them unless your peers, who are        14   opinion on this?
15   typically the top people in the field, determine          15                   MS. MIDDLETON: Yes.
16   that you deserve them and -- and so there is              16         A.      I mean, I -- I don't think it's
17   this -- it's a long-standing process in academics.        17   necessarily -- I think it's -- I think
18               So to succeed in acquiring federal            18   high-quality research is good no matter what.
19   grants suggests that your faculty are high                19   BY MS. MIDDLETON:
20   achieving, are doing work at the cutting edge,            20         Q.      Regardless of the --
21   because people in other fields are recognizing            21         A.      What the -- what the source of
22   them as such.                                             22   funding.
23        Q.     Is the same true for at least some            23                   MS. MIDDLETON: I'm going to pull
24   private grants?                                           24   out an exhibit and I think we should mark these as
25                   MR. ENGLISH: Is -- is what true?          25   "Schill 1" and up.

                                                          18                                                             20


1    BY MS. MIDDLETON:                                         1                    MR. ENGLISH: Just out of curiosity,
2         Q.     Is the same true that they're peer            2    has this already been an exhibit to another
3    reviewed?                                                 3    deposition?
4         A.     No. So if it is a gift -- if it is a          4                    MS. MIDDLETON: No.
5    donation from a -- say, an alumnist, the grant            5                    MR. ENGLISH: Okay. Are you doing
6    is -- they make the gift because they love the            6    sequential from beginning to end or is each one --
7    school and they're sort of enchanted with the             7    each deposition is a sequential 1 through
8    idea. They may like the faculty member, but               8    whatever?
9    they're not seeing the whole -- or at least I             9                    MS. MIDDLETON: We have up until
10   can't tell what's behind the screen whether               10   now. My thinking in starting with 1 is that we
11   they're peer reviewed.                                    11   have a new set of lawyers representing Mr. Schill.
12        Q.     But what about a foundation grant? So         12                   MR. ENGLISH: That's fine.
13   let's say the Ford Foundation or some other               13                   MS. MIDDLETON: Plus, I'm not sure
14   prestigious foundation.                                   14   what we ended with yesterday, but --
15        A.     Maybe. You know, I don't know -- I've         15                   THE VIDEOGRAPHER: She has them.
16   never -- I know less about foundation grant               16                   MS. MIDDLETON: Do you have them?
17   making. Certainly there are -- it probably                17                   THE VIDEOGRAPHER: Yeah.
18   depends on the foundation.                                18                   MR. ENGLISH: That's fine.
19        Q.     State taxpayers in Oregon fund at             19                   MS. MIDDLETON: Well, let me let the
20   least a portion of the UO's mission. Is that              20   court reporter mark that one.
21   right?                                                    21                   MR. ENGLISH: And it will get handed
22        A.     Yes. I believe they fund 13 percent           22   over from the court reporter.
23   of our academic expenditures and about 6 percent          23                   (Deposition Exhibit No. 1
24   of our total expenditures.                                24                   marked for identification.)
25        Q.     Is there a value to the public in             25   ///


                                                   ccreporting.com
                                                                                    Ex. E, Page 6 of 7
                                                          Decl. of P. Barran in Support of Reply Memo
                                          Case 6:17-cv-00448-MC                 Document
                                                                                   Michael 83-5
                                                                                           Schill Filed 01/04/19       Page 7 of 7


                                   1    State of Oregon      )
                                                             ) ss.
                                   2    County of Lane       )
                                   3
                                   4                I, Jan R. Duiven, CSR, FCRR, CRC, a
                                   5    Certified Shorthand Reporter for the State of
                                   6    Oregon, certify that the witness was sworn and the
                                   7    transcript is a true record of the testimony given
                                   8    by the witness; that at said time and place I
                                   9    reported all testimony and other oral proceedings
                                   10   in the matter; that the foregoing transcript
                                   11   consisting of 164 pages, contains a full, true and
                                   12   correct transcript of the proceedings reported by
                                   13   me to the best of my ability on said date.
                                   14               If any of the parties or the witness
                                   15   requested review of the transcript at the time of
                                   16   the proceedings, correction pages have been
                                   17   inserted.
                                   18               IN WITNESS WHEREOF, I have set my hand
                                   19   this 2nd day of July, 2018, in the City of Eugene,
                                   20   County of Lane, State of Oregon.
                                   21
                                   22


                                   23   Jan R. Duiven, CSR, FCRR, CRC
                                   24   CSR No. 96-0327
                                   25   Expiration Date: September 30, 2020




                                                                                      ccreporting.com
                                                                                                                       Ex. E, Page 7 of 7
                                                                                             Decl. of P. Barran in Support of Reply Memo
Powered by TCPDF (www.tcpdf.org)
